
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 324
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Brady of Texas
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Honoring those persons whose lives have
		  been taken by bacterial meningitis and those who continue to struggle with
		  bacterial meningitis and its consequences, and supporting all work for the
		  eradication of bacterial meningitis in the United States.
	
	
		Whereas Ryan Wayne Milley of Conroe, Texas, was born on
			 September 20, 1979;
		Whereas when Ryan Wayne Milley was 18 years old, his life
			 was taken by meningococcal meningitis;
		Whereas meningococcal, pneumococcal, and HIB meningitis
			 are forms of bacterial meningitis, an infection of the meninges, the thin
			 lining that surrounds the brain and spinal cord;
		Whereas bacterial meningitis is a deadly, debilitating
			 disease that especially affects infants, children, teenagers, young adults, and
			 those with compromised immune systems;
		Whereas thousands of infants, children, teenagers, and
			 young adults are diagnosed with bacterial meningitis each year;
		Whereas early symptoms of bacterial meningitis may include
			 high fever, headache, and a stiff neck;
		Whereas the organization Meningitis Angels was founded in
			 the memory of Ryan Wayne Milley and is dedicated to Meningitis
			 Angels (persons who have bacterial meningitis, whose lives have been
			 taken by bacterial meningitis, or who have survived bacterial meningitis) and
			 their families;
		Whereas Meningitis Angels raises public awareness of
			 bacterial meningitis and measures, including immunization, to prevent bacterial
			 meningitis, through awareness campaigns at schools, day cares, universities,
			 and in the government and media; and
		Whereas September 20, the anniversary of Ryan Wayne
			 Milley’s birth, would be an appropriate day to honor Ryan Wayne Milley and all
			 Meningitis Angels across the United States: Now, therefore, be it
		
	
		That Congress—
			(1)honors those persons whose lives have been
			 taken by bacterial meningitis and those who continue to struggle with bacterial
			 meningitis and its consequences; and
			(2)supports all work
			 for the eradication of bacterial meningitis in the United States.
			
